DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US Patent Application Publication 2016/0104648 A1.
Park et al teaches:
Regarding claim 1, An apparatus 200 comprising: a plasma source generator 225 configured to generate a plasma 245 from a first gas 155(1) or 155(2) in a first chamber 240 (shown in Figure 3); a first gas source (not shown but needed to supply gas 155(1) or 155(2)) configured to provide the first gas 155(1) or 155(2) to the first 
Regarding claim 3, the second GDP 260 comprises a plurality of gas supply holes (holes that the second gas 155(3) flow from) formed in a bottom of the second GDP 260, wherein the second gas source is coupled to the plurality of gas supply holes via gas channels 250. (Figure 2) 
Regarding claim 4, the first holes (holes that plasma products 227 pass through) have a first width and the gas supply holes (holes that the second gas 155(3) flow from) have a second width, the second width being smaller than the first width.  (Figure 2)
Regarding claim 5, a distance between the first GDP 235 and the second GDP 260 is configured by removing the insulator 230, vertically moving the first GDP or the second GDP, and replacing the insulator 230 with the new size of insulator.  
Regarding claim 6, the first GDP 235 and the second GDP 260 are grounded.  (Paragraph 0031)
Regarding claim 7, the pedestal 135 is configured to retain the wafer while radicals of the first gas energize the second gas to form radicals of the second gas, wherein the radicals of the second gas alter a surface of the wafer.  (Paragraph 0032)

Regarding 18, the second plate 260 further comprises a plurality of gas supply holes (holes that the second gas 155(3) flow from) formed in a bottom surface of the second plate 260, the gas supply holes configured to supply a second gas 155(3) to the third chamber 205.  
Regarding claim 19, the gas supply holes (holes that the second gas 155(3) flow from) are configured to supply the second gas 155(3) to the third chamber 205 while the radicals of the first gas enter the third chamber 205 by the second plurality of through holes (holes that plasma products 227 pass through), wherein when the radicals of the first gas interact with the second gas a penning ionization occurs to create radicals of the second gas, the radicals of the second gas contacting the wafer.  (Paragraph 0032)
Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batzer et al, US Patent Application Publication 2018/0163305 A1.
Batzer et al teaches:
Regarding claim 10, an apparatus 10 comprising: a plasma source generator 42 configured to generate a plasma 62 from a first gas; a first gas distribution plate (GDP) 40 interposed between the plasma source generator 42 and a process chamber 30, the first GDP 40 comprising first holes 110 configured to limit plasma from the plasma source generator 42 to the process chamber 30, the first GDP 40 comprising second holes 112 configured to provide a second gas to the process chamber, the second holes interspersed among the first holes (Figure 4A-C); a second gas source 50-2 coupled to the second holes 112, configured to provide the second gas; and a pedestal 34 disposed in the process chamber 30, the pedestal configured to retain a wafer 36.  
Regarding claim 11, the second holes 112 have an upper opening which is interposed between an upper surface of the first GDP 40 and a lower surface of the first GDP 40. (Figures 5A and 6)  
Regarding claim 14, a width of each of the second holes 112 are smaller than a width of each of the first holes 110.  (Figure 2A and 4A)
Regarding claim 15, a first gas channel (pipe connecting gas delivery system 50-2 and the second gas channel 150) and a second gas channel 150, each of which are interposed in the first GDP between an upper surface of the first GDP and a lower surface of the first GDP, wherein the first gas channel is parallel to the second gas channel, wherein the second holes are coupled to the first gas channel, wherein the first 
Regarding claim 16, generating a plasma from the first gas while radicals of the first gas energize the second gas to form radicals of the second gas, wherein the radicals of the second gas remove a material layer from the wafer.  (Paragraph 0032)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2016/0104648 A1, in view of Chuc et al, US Patent Application Publication 2011/0011338 A1.
Regarding claim 2, Park et al was discussed above. 
Park et al differs from the present invention in that Park et al does not teach that the pedestal is configured to move the wafer up or down. 
Chuc et al teaches a pedestal is configured to move the wafer up or down. (Figure 3A, note lift assembly at bottom of figure)
The motivation for adding a lift assembly to the pedestal of Park et al is to enable the pedestal to be moved up or down to position the wafer relative to the GDP or to load or unload the wafer before or after processing as taught by Chuc et al and is well known in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the lift assembly of Chuc to the apparatus of Park et al.
Regarding claims 8, 9 and 20, Park et al teaches that the upper surface of the GDP corresponds to a bottom of the second chamber and the lower surface of the GDP corresponds to a top of the third chamber.  
Park et al differs from the present invention in that Park et al does not teach that the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP or the first sidewall is anti-parallel to the second sidewall; 
Chuc et al teaches a GDP 425 in which the sidewalls of the holes 475 of the GDP are anti-perpendicular to an upper surface of the GDP; that the first sidewall is anti-parallel to the second sidewall; and an opening of each of the holes 475 at the upper surface of the GDP are larger than a corresponding opening of each of the holes 475 at a lower surface of the GDP.
The motivation for changing the shape of the first holes of Park et al such that: the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP or the first sidewall is anti-parallel to the second sidewall; and an opening of each of the first holes at the upper surface of the second GDP are larger than a corresponding opening of each of the first holes at a lower surface of the second GDP is to provide alternate and equivalent shape of the hole as taught by Chuc et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Park et al such that: the sidewalls of the first holes of the second GDP are anti-perpendicular to an upper surface of the second GDP or the first sidewall is anti-parallel to the second sidewall; and an opening of each of the first holes at the upper surface of the second GDP are .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Batzer et al, US Patent Application Publication 2018/0163305 A1, in view of Chuc et al, US Patent Application Publication 2011/0011338 A1.
Regarding claims 12 and 13, Batzer et al was discussed above. 
Batzer et al differs from the present invention in that Batzer et al does not teach that the sidewalls of the first holes of the first GDP are non-vertical or each of the first holes are funnel shaped, having a larger top opening than bottom opening.  
Chuc et al teaches a GDP 425 in which the sidewalls of the holes 475 of the GDP 425 are non-vertical and each of the holes 475 are funnel shaped, having a larger top opening than bottom opening.
The motivation for changing the shape of the first holes of Batzer et al such that: the sidewalls of the first holes of the first GDP are non-vertical or each of the first holes are funnel shaped, having a larger top opening than bottom opening is to provide alternate and equivalent shape of the hole as taught by Chuc et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the first holes of Batzer et al such that: the sidewalls of the first holes of the first GDP are non-vertical or each of the first holes .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  
The claims could also be rejected by: US 2009/0022905 A1; US 2018/0174870 A1; US 20050241767 A1; and US 6,761,796 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716